        Case 7:20-cr-00119-KMK Document 67 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                      -against-


Margaret Flood 7:20-cr-OOU9-KMK
                      Defendant(s).


Defend antl^largaref Flood hereby vpJuntarily consents to participate in the following proceeding
via B videoconferencing or B teleconferencing:


D Initial Appearance Before a Judicial Officer

D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)

D Guilty Plea/Change of Plea Hearing

D Bail/Detentlon PIearing

        Conference Before a Judicial Officer - VOSR



/$•/ M.^^- ^LoO ^
Defendant's Signature7~~l {^-^l^^r-"
                                \^^^%^^ ^ V6efc;ndant'sCouns^f<s^§ignature
(Judge may obtain verbal c6n^fcnt on
Record and Sign for Defendant)

^?(3j^v£W^^_ ^ Hfrff^'-T^. ^ I kjt44^_
Print Defendant's Name Print Counsel's Name



This prqiceedin^ was conducted by reliable video o^ted^phon^enfe^n^ing/t-eehnology:
   <L
Date
         ^1M                                        U.^t^nctJudge/U
